DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauk et al. (6,722,231) in view of Nelson (2010/0083796).
Regarding claims 17 and 22, Hauk discloses a pipe handling attachment configured for attachment to a prime mover, comprising: a main beam (110); a pipe roller gripping assembly (150) mounted on the main beam, the pipe roller gripping assemblies being configured to grip a pipe and rotate a pipe gripped by the pipe roller gripping assemblies about a longitudinal axis of the pipe; and a pipe break mechanism (120/130) mounted on the main beam between the pipe roller gripping assembly and lower gripping assembly (140), the pipe break mechanism including a stationary vise section (120) configured to clamp a first pipe and a break out vise section (130) configured to clamp a second pipe and to rotate the second pipe relative to the 
Regarding claim 20, each of the pipe roller gripping assemblies (150 of Hauk and the gripper of Nelson replacing the lower gripper 140 of Hauk) are actuable relative to the pipe break mechanism (each having opposed movable gripping arm portions, seen in Figs. 17-19 of Hauk and arms 142 and 144 of Nelson), with movement of the arms reading on the respective assemblies being actuable relative to the pipe break mechanism. 

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauk et al. (6,722,231) in view of Nelson (2010/0083796) as applied to claim 17 and further in view of Eglin et al. (2011/0252926).
Hauk discloses the apparatus as discussed supra, but fails to disclose that the stationary vise section is configured to float in a direction perpendicular to the main beam.  Eglin disclose a similar pipe break mechanism, also having a stationary vise and a break out vise, and teaches that a float function is provided by both the stationary and break out vises being connected to the main support (beam) to allow for rotation about a first axis (generally vertical axis, Z-axis as shown in Fig. 2) and second axis (perpendicular to the first axis) to compensate for forces that may be inadvertently applied to the support while clamped to the pipe (Paragraph 34).  Therefore, it would have been obvious to provide the pipe break mechanism and stationary vise of Hauk with the ability to pivot about first and second axes in a floating manner (as taught by Eglin) to compensate for forces that may be inadvertently applied to the support while clamped to the pipe in a manner to avoid damage to the apparatus or pipe string, which will effectively allow the stationary vise to float in a direction perpendicular to the main beam.  

Claims 12, 14, 15, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauk et al. (6,722,231) in view of Nelson (2010/0083796) as applied to claim 17 and further in view of Hunter et al. (2009/0211405),  Savi (2007/0240891) and LaValley et al. (8,146,971).
Regarding claims 14, 19 and 21, the combination of Hauk and Nelson discloses a pipe handling attachment connected to a main beam, limited to movement via a crane or other separate lifting device, but fails to teach an attachment capable of connection to a vehicle.  Hunter discloses a very similar tubular wrench, being mounted to an articulated arm to allow for increased range of movement during pipe handling, make up and break out, the attachment comprising a main beam (26) pivotally attached to the arm to permit the main beam to pivot relative to the arm, thus teaching the advantage of mounting a tubular wrench to an articulated arm.  Savi discloses a similar pipe handling device and discloses that it is mounted to an articulated arm on a specialized vehicle to allow for the device to be easily moved to different locations and to accommodate use in different terrain.  Thus, Savi teaches that it would be desirable to provide a pipe handling attachment on a vehicle.  Additionally, LaValley discloses another pipe handling device, only for lifting and moving pipe, with a head configured for removable connection to known vehicles, such as an excavator (Col. 1, lines 66-67), and teaches that the head includes an upper head (50) configured to connect to the arm, a lower head (52) rotatably connected thereto (via ring 62) and a main beam (54) pivotally connected to the lower head, which will provide similar articulation taught by Hunter and allow for connection to known equipment such as an excavator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that it would be desirable to mount the device of Hauk to an articulated arm on a vehicle, to provide the advantages taught by Hunter and LaValley of being able to orient the device in a wide range of positions to accommodate different pipe orientations and to provide a self-supporting vehicle to move the device from location to location and into position for handling pipes of different orientations, with the articulated arm taught by Hunter and LaValley further assisting in proper orientation of the device relative to the pipes (particularly desirable when the pipes need to be applied or removed from uneven surfaces or surfaces with objects impeding access to the pipes.  Thus, it would have been obvious to provide a similar head (50/52) taught by Lavalley, for connection to an arm similar to Hunter that are commonly provided on a prime mover such as an excavator, to allow for articulated connection to a known vehicle, as opposed to requiring a specialized vehicle, while also providing the advantages taught by Savi of being mounted to a vehicle for easy movement and improved accessibility and function in varied terrain.  Further, regarding the last clause of claim 14 and the limitations of claim 21, when connecting the main beam of Hauk to the head of LaValley in a similar manner that the main beam of LaValley is connected thereto, if further would be obvious for the head to be positioned on a first side of the main beam and the first and second pipe roller gripping assemblies and the pipe break mechanism to be disposed on a second side of the main beam to operate in a similar manner taught by Hunter and LaValley. 
Additionally regarding claim 14, each of the pipe roller assemblies taught by Hauk and Nelson, respectively, include first and second arms pivotally mounted relative to the beam, as discussed supra for claim 20 and a pipe drive mechanism (370 of Hauk and outer gear 110 along with gripping arms 142/144 of Nelson) engageable with the pipe disposed between the first 
Further, regarding claim 12, the upper pipe roller assembly (150) of Hauk may be considered to be the second pipe roller assembly, but Hauk fails to disclose any specific structure for the roller assembly.  Hunter discloses the specific structure of the roller assembly, similar to the roller assembly of Hauk, and teaches that roller assemblies may optionally include idler rollers (310) to allow the rollers to engage different sized tubulars and for variance in position of the spinner about the tubulars (paragraphs 34-35).  Therefore, it further would have been obvious to one of ordinary skill in the art to optionally provide idler rollers to the upper/second pipe roller assembly of Hauk, as taught by Hunter, to provide the same advantages of allowing the rollers to engage different sized tubulars and allow for variance in position of the spinner about the tubulars.
Regarding claim 15, LaValley further discloses that the lower head is rotatable relative to the upper head about a rotation axis, that the main beam is pivotable relative to the lower head about a pivot axis, as discussed supra, and that the rotation axis extends through a central portion of the main beam, which is where the pipe break mechanism is located on Hauk, such that the rotation axis would pass through the pipe break mechanism of Hauk when mounted to the head of LaValley and LaValley even further discloses that the rotation axis is perpendicular to the pivot axis.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauk et al. (6,722,231) in view of Nelson (2010/0083796), Hunter et al. (2009/0211405),  Savi (2007/0240891) and LaValley et al. (8,146,971) as applied to claim 12 and further in view of Eglin et al. (2011/0252926).
Hauk discloses the apparatus as discussed supra, but fails to disclose that the stationary vise section is configured to float in a direction perpendicular to the main beam.  Eglin disclose a similar pipe break mechanism, also having a stationary vise and a break out vise, and teaches that a float function is provided by both the stationary and break out vises being connected to the main support (beam) to allow for rotation about a first axis (generally vertical axis, Z-axis as shown in Fig. 2) and second axis (perpendicular to the first axis) to compensate for forces that may be inadvertently applied to the support while clamped to the pipe (Paragraph 34).  Therefore, it would have been obvious to provide the pipe break mechanism and stationary vise of Hauk with the ability to pivot about first and second axes in a floating manner (as taught by Eglin) to compensate for forces that may be inadvertently applied to the support while clamped to the pipe in a manner to avoid damage to the apparatus or pipe string, which will effectively allow the stationary vise to float in a direction perpendicular to the main beam.

16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauk et al. (6,722,231) in view of Nelson (2010/0083796), Hunter et al. (2009/0211405),  Savi (2007/0240891) and LaValley et al. (8,146,971) as applied to claim 1 and further in view of Kruse et al. (7,997,167).
13.	Hauk discloses the apparatus as discussed supra, with the stationary and break out vices having dies (as discussed supra), but fails to disclose that the dies are held in respective holders that are rotatable within their respective jaws.  Kruse discloses a similar pipe break mechanism, also having stationary and break out vices and teaching that the dies (420) for each respective jaw in the vices are provided with holders (415) that are rotatable within the jaws (405) to allow the dies to move about a rotational axis that will allow the jaws to adapt to different sized rods and enable the pipes to settle into a centered position as they are gripped by the jaws if not initially centered.  Therefore, it further would have been obvious to provide similar rotational holders for the dies on each jaw of Hunter to allow the jaws to adapt to different sized rods and enable the pipes to settle into a centered position in a similar manner taught by Kruse.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        28 December 2021